                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



A. CHARLES PERUTO, JR.,                             :
                    Plaintiff,                      :
                                                    :              CIVIL ACTION
                      v.                            :              No. 18-4468
                                                    :              No. 18-4818
ROC NATION, ET AL.,                                 :
                              Defendants.           :


                                            ORDER

       This 12th day of June, 2019, upon consideration of Defendants’ Motion to Dismiss the

Replevin Complaint (ECF No. 28) and Defendants’ Motion to Dismiss the Second Amended

Wiretap Complaint (ECF No. 53), both of which this Court converted into Motions for Summary

Judgment, and upon consideration of the parties’ related submissions and oral argument, it is

hereby ORDERED that both Motions for Summary Judgment are GRANTED. Judgment shall

be entered in favor of Defendants.



                                                        /s/ Gerald Austin McHugh
                                                    United States District Judge
